Citation Nr: 1511361	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  10-40 668A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether the Department of Veterans Affairs paid the correct amount of accrued benefits to the appellant.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from March 1943 to March 1946.  He died in July 2008, and the appellant in this case is the Veteran's adult daughter.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, which awarded the appellant accrued benefits in the amount of $7,175.  As set forth above, the claim is currently in the jurisdiction of the VA Regional Office (RO) in Salt Lake City, Utah.  

In July 2014, the Board remanded the matter to afford the appellant the opportunity to appear at a rescheduled Board hearing.  In January 2015, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  Following the hearing, the appellant submitted additional evidence consisting of an Interest and Income Statement (1099-INT) for tax year 2008.  In light of the favorable decision below, a remand for initial RO consideration of this evidence is not required.  38 C.F.R. § 20.1304 (2014) (providing that additional pertinent evidence must be referred to the Agency of Original Jurisdiction (AOJ) for review and preparation of a Supplemental Statement of the Case, unless the right is waived or the appeal may be allowed without such referral).  


FINDINGS OF FACT

1.  The Veteran died in July 2008.

2.  The appellant filed a timely claim for accrued benefits in April 2009 establishing that she had borne the Veteran's burial expenses in the amount of $8,471.26.  

3.  VA paid the appellant a total of $7,175 in accrued benefits, representing five months of pension which had been due and unpaid to the Veteran since February 1, 2008, at the calculated monthly rate of $1,435 (or $1,435 x 5 = $7,175).  

4.  At the time of his death, the Veteran had actually been due five months of pension from February 1, 2008, at the maximum monthly pension rate payable for a single Veteran needing aid and attendance, which was $1,554 (or $1,554 x 5 = $7,770).  


CONCLUSION OF LAW

The criteria for entitlement to additional accrued benefits in the amount of $595 ($7,770 - $7,175 = $595) have been met.  38 U.S.C.A. §§ 1521, 5112, 5121 (West 2014); 38 C.F.R. §§ 3.29, 3.271, 3.272, 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.


Background

In January 2008, VA received the Veteran's application for nonservice-connected pension with aid and attendance.  On his application, the Veteran reported that his income consisted of Social Security benefits, plus interest and dividend income in the amount of $21,893 annually.  The appellant also reported significant unreimbursed medical expenses, including $2,575 monthly ($30,900 annually) for his assisted living facility.  The record contains a receipt from the Veteran's assisted living facility confirming his monthly charges of $2,575.  

In an April 2008 letter, the RO notified the Veteran that he had been awarded special monthly pension with aid and attendance in the amount of $1,435 monthly, with payment effective February 1, 2008.  He was advised that his monthly pension rate of $1,435 had been calculated by using his annual income of $11,752 from Social Security plus $21,893 in interest income (or a total annual income of $33,645), offset by his total unreimbursed medical expenses of $32,776, which had reduced his countable income for pension purposes to $1,428.  The Veteran was advised that he should notify VA right away of any changes in his income and expenses.  

Although the RO determined that the appellant was entitled to $1,435 in monthly pension effective February 1, 2008, his payments were withheld pending a proposed finding of incompetency.  

In May 2008, the Veteran's representative advised the RO that the interest income used to calculate the Veteran's entitlement to pension was incorrect.  Specifically, he reported that the Veteran had not received $21,893 in annual interest income as previously reported.  Rather, he indicated that the amount was significantly less.  The Veteran's representative included a statement from the Veteran's bank indicating that, between June 2007 and March 2008, the Veteran had been paid $12,356, including what appears to be a $10,000 withdrawal in November 2007, plus $2,356 in interest income.  The Board notes that only $670.17 of the amount paid to the Veteran between June 2007 and March 2008 had been during the applicable pension reporting period, i.e. after February 1, 2008.  (The appellant has since provided a 1099-INT indicating that the Veteran received a total of $1,898.87 in interest income for tax year 2008).  The record on appeal contains no indication that the RO undertook any effort to correct the Veteran's income information.  

In July 2008, while the issue of incompetency remained pending, the Veteran died.  

In April 2009, the appellant filed an application for accrued benefits, reporting that she had borne the Veteran's burial expenses in the amount of $8,471.26.  

In a December 2009 letter, VA's PMC advised the appellant that she had been awarded accrued benefits in the amount of $7,175 (consisting of $1,435 in monthly pension which had been due and unpaid to the Veteran at the time of his death, i.e. for the months of February, March, April, May, and June 2008 (or $1,435 x 5 = $7,175)).  

The appellant appealed the determination, arguing that the Veteran had been due more money at the time of his death.  She explained that the Veteran's interest income had actually been lower than the figure used by VA in its calculations.  Additionally, she indicated that the Veteran's unreimbursed medical expenses had been higher than the figure used by VA.  Specifically, she indicated that his assisted living facility expenses had totalled $46,350.


Applicable Law

Periodic monetary benefits to which a veteran was entitled at death, either by reason of existing VA ratings or decisions or those based on evidence in the file at date of death, and due and unpaid, are known as "accrued benefits."  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014); Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

Following timely filing of a proper claim, such benefits will be paid according to a statutorily prescribed order of distribution.  Essentially, accrued benefits are paid as follows:  (i) to a veteran's surviving spouse; (ii) his or her dependent children (in equal shares); or (iii) his or her dependent parents (in equal shares) or the surviving parent.  38 U.S.C.A. § 5121(a)(2) (West 2014); 38 C.F.R. § 3.1000(a)(1) (2014).  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his or her own willful misconduct.  Basic entitlement exists if, among other things, such veteran's income is not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3(a)(3) (2014).

Payments of VA nonservice-connected pension benefits are made at the specified maximum annual rate, reduced on a dollar-for-dollar basis by annualized countable family income.  38 U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 (2014).  Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 C.F.R. §§ 3.271, 3.272 (2014).

Unreimbursed medical expenses, which were paid within the twelve month annualization period regardless of when incurred, are excluded from annual countable income to the extent that the amount paid exceeds 5 percent of the regular maximum annual rate payable to a single veteran (excluding increased pension because of the need for aid and attendance).  38 C.F.R. § 3.272 (2014).

The rates of pension are published in tabular form in Appendix B of the Veterans Benefits Administration Manual M21-1, and are given the same force and effect as if published in the Code of Federal Regulations.  The maximum annual pension rate is adjusted from year to year.  38 C.F.R. § 3.21 (2014).  Effective December 1, 2007, the maximum annual pension rate for a veteran needing aid and attendance who has no dependents was $18,654.  Effective December 1, 2007, the regular maximum annual pension rate for a veteran with no dependents was $11,181. See M21-1, Part I, Appendix B.  

After determining the monthly rate of pension under 38 C.F.R. §§ 3.273 and 3.30, the resulting rate, if not a multiple of one dollar, will be rounded down to the nearest whole dollar amount.  38 C.F.R. § 3.29 (2014).


Analysis

After reviewing the calculations of the RO, the Board concludes that VA did not pay the correct amount of accrued benefits to the appellant.

As set forth above, the monthly rate of pension due to a veteran is determined by subtracting his or her income from the maximum annual pension rate and dividing the remainder by 12.  See 38 C.F.R. § 3.273(a).  Medical expenses in excess of five percent of the applicable regular maximum annual pension rate can be used to offset countable income for pension purposes.  38 C.F.R. § 3.272.  

In this case, the RO originally determined that the Veteran was entitled to pension at the monthly rate of $1,435.  As best the Board can discern, the RO calculated this rate by using the Veteran's annual income of $11,752 from Social Security plus the $21,893 in interest income originally reported by the Veteran.  This results in a total annual income of $33,645.  The RO then offset this income by subtracting the Veteran's total unreimbursed medical expenses of $32,776 (which included the $30,900 for his assisted living facility) to the extent such expenses exceeded 5 percent of the regular maximum annual pension rate for a single Veteran (or $11,181 x .05 = or $559).  In the Veteran's case, this resulted in an annual countable income for pension purposes of $1,428 (or $33,645 - $32,776 + $559 = $1,428).  Effective December 1, 2007, the maximum annual pension rate for a single Veteran needing aid and attendance was $18,654.  Reducing the maximum annual pension rate by the Veteran's countable income and dividing by 12, then rounding down to the nearest dollar, the RO determined the calculated monthly rate of $1,435 (or $18,654 - $1,428 /12 = $1435.5, rounded down to $1435).  

As set forth above, although the Veteran initially reported that his annual income included interest and dividend income in the amount of $21,893 annually.  However, he later reported that such amount had been reported erroneously.  The record shows that the Veteran's actual interest income in 2008 was $1,898.87.  The RO, however, failed to recalculate the Veteran's income for pension purposes.  

When the Veteran's corrected income ($11,752 from Social Security + $1,899 in interest income = $13,651) is offset by his significant annual unreimbursed medical expenses in excess of five percent of the applicable maximum annual pension rate (whether using the $30,900 figure reported by the Veteran and his assisted living facility or the $46,350 figure reported by the appellant), the Veteran's countable income is zero.  (His income cannot be negative for pension purposes, given that the law provides a maximum annual pension rate which may not be exceeded).  Thus, the Board finds that the Veteran was entitled to the applicable maximum pension rate prescribed by law for a single veteran needing aid and attendance ($18,654 annually, or $1,554 monthly).  Again, this is the maximum rate legally available.  

As set forth above, VA has already paid the appellant a total of $7,175 in accrued benefits, representing five months of pension which had been due and unpaid to the Veteran since February 1, 2008, at the calculated monthly rate of $1,435 (or $1,435 x 5 = $7,175)).  Given the Board's findings, the Veteran was actually due five months of pension from February 1, 2008, at the maximum monthly pension rate payable for a single veteran needing aid and attendance, $1,554 (or $1,554 x 5 = $7,770).  

Under these circumstances, the appellant is entitled to an additional $595 in accrued benefits ($7,770 - $7,175 = $595), having established that she bore the Veteran's burial expenses in excess of his amount.  38 U.S.C.A. § 5121(a)(6) (West 2014); 38 C.F.R. § 3.1000(a)(5) (2014).  


ORDER

Additional accrued benefits in the amount of $595 is granted, subject to the law and regulations governing the payment of monetary benefits.




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


